            Case 2:14-cr-00357-APG-VCF Document 480 Filed 12/29/20 Page 1 of 1


1

2                                    UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4                                                       ***
5     UNITED STATES OF AMERICA,
6                           Plaintiff,                     2:14-cr-00357-APG-VCF
7     vs.                                                  ORDER
8     BRIAN WRIGHT,
9                           Defendant.
10           Before the Court are Brian Wright’s Motion for Transcripts of Hearing (ECF No. 476) and the
11   government’s Motion to Strike ECF NO. 476 (ECF NO. 477).
12           Angela Dows, Esq. was appointed as counsel of record for Mr. Wright on December 27, 2017.
13   (ECF No. 390). Mr. Wright filed the instant motion on his own behalf. (ECF No. 476).
14           Pursuant to Local Rule IA 11-6(a), “[a] party who has appeared by attorney cannot while so
15   represented appear or act in the case. This means that once an attorney makes an appearance on behalf of
16   a party, that party may not personally file a document with the court; all filings must thereafter be made
17   by the attorney.” Defendant may not file a document on his own behalf. See Local Rule IA 11-6(a).
18           Accordingly,
19           IT IS HEREBY ORDERED that government’s Motion to Strike ECF NO. 476 (ECF NO. 477) is
20   GRANTED.
21           The Clerk of Court is directed to STRIKE the Brian Wright’s Motion for Transcripts of Hearing
22   (ECF No. 476) from the docket.
23           DATED this 29th day of December, 2020.
                                                                 _________________________
24
                                                                 CAM FERENBACH
25
                                                                 UNITED STATES MAGISTRATE JUDGE
